DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In regard to the apparatus claims 1-13, it is held that the preamble does not further limit the subject matter of the claimed invention.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensors for detection of deposits” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations of “means for pressure measurements,” “sensors for detection of deposits,” “means for self-cleaning,” and “means for coupling to or integration to equipment or parts” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the functions of the limitations.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2015/0060693; hereinafter “Lee”).
In regard to claim 1, Lee discloses various embodiments of a device comprising ultraviolet light emitting diodes (UV light sources 112,312,640 comprising LEDs); and a reactor (sterilizer 100, 300, 400 or 600) comprising an LED chamber (interior of the sterilizer 100, 300, 400 or 600) with a fluid inlet (as noted by flow arrows), a fluid outlet (see flow arrows), and a least one reactor wall (walls of the first pipe 110,310,610 and walls of the second pipe 120,320), wherein the UV-LEDs are installed on the outside of the at least one reactor wall (LEDs are installed on the outside surface of first pipe 610 and outside of first pipe 110,310) or integrated into the at least one reactor wall (LEDs are integrated with first pipe 110,310; the at least one reactor wall comprises a transparent material (first pipe 610 and second pipes 120,320 are formed of light transmitting material; see [0035], [0048] and [0057]) to allow UV light to pass through; and the device is capable of being coupled into a section of pipe as the reactor requires connection to a water source. See paragraphs [0033], [0050] and [0057] see Figures 1-8.  
In regard to claim 2, Lee discloses wherein the UV LEDs are configured to transmit radiation through the target fluid to sterilize the target fluid.  See [0008].
In regard to claims 3 and 7, Lee discloses reactors having a planar structure (see Figure 1), concentric tubes (see Figure 3), a pipe-in-pipe configuration (see Figure 3 and 4) and a cylindrical structure (see Figure 1).
In regard to claim 4, Lee discloses wherein the target fluid runs through the chamber and is treated by the ultraviolet rays as the interior of each of the sterilizers 100,300, 400 and 600 can be viewed as the chamber.  See Figures 1, 3, 4 and 6.
In regard to claim 13, Lee discloses that the sterilizer structure can include means for coupling (connection ports 501 and 502) such that the sterilizer can be coupled to pipes 50 and 52 to perform its function on the target fluid and is capable of preventing biofouling as the target fluid is sterilized.  See Figure 5 and paragraphs [0053]-[0055].  Thus, the sterilizer is capable of being coupled to equipment for a separation process. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Khan et al. (US 2015/0314024; hereinafter “Khan”).
In regard to claim 10, Lee is silent in regard to wherein the UV-LEDs are grouped into two or more channels that can be individual controlled and powered.
Khan discloses an apparatus for liquid disinfection from UV LEDs wherein it is taught that each UV LED module having a plurality of LEDs arranged therein can be connected to separate power sources.  Thus, it is viewed that each module of LEDs is capable of being separately controlled through the selective operation of each power source.  See [0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the use of separate power sources for each LED module as disclosed by Khan with the apparatus of Lee for the purpose of allowing for the separate control of the LEDs such that some LEDs may be operated if one of the power sources or LED modules fail.

Claims 6, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 7,449,199; hereinafter “Honda”).
In regard to claims 6, 8-9 and 11, Lee is silent in regard to a fouling preventing coating, a nanocomposite film comprising titanium dioxide, and to a means for self-cleaning.
Honda discloses a nanostructural substance comprising titanium dioxide particles which exhibit a high catalytic activity and can be used as a photocatalyst. The nanostructural substance can be provided wherein the nanoparticles constituting the nanostructural substance are composed of a composite material thereof.  The substance can form a thin-film shaped material which can be used as an anti-fouling treatment.  See the abstract; col. 3, line 66 through col. 4, line 3; col. 5, lines 35-38; col. 9, lines 34-37; and col. 10, lines 9-45.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the nanocomposite material containing titanium dioxide particles in a thin film as disclosed by Honda as an anti-fouling treatment with the internal surfaces exposed to water in the apparatus of Lee for the purpose of further preventing fouling of the surfaces of the device.  Thus, it is viewed that the combined invention comprises a fouling preventing coating and means for self-cleaning as the titanium dioxide would both prevent fouling and self-clean the internal surfaces.  Further, it is viewed that the surfaces having the film of Honda would enable deoxygenation as the structure recited by Honda is substantially identical to that of the claims and the claimed function of the film is presumed to be inherent.  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Daoyi et al. (CN 108217829; hereinafter “Daoyi”; listed on IDS 3/2/20 with English-language machine translation).
In regard to claim 14, Lee is applied in the same manner as for claim 1 above. 
Lee does not explicitly teach wherein the devices are used in a process for subsea operation of a target fluid to prevent biofouling formation.  Lee does disclose wherein the devices sterilize the fluid flowing through the devices.
Daoyi discloses a water injection treatment method for deep sea petroleum production.  Ultraviolet light is used to radiate the injected water in order to inactive the bacteria in the water.  See page 2 of the provided English-language machine translation.  It is held that inactivation of the bacteria is tantamount to preventing biofouling formation as bacteria, as well as other organisms, are the cause of biofouling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the apparatus of Lee to carry out the treatment method of Daoyi for the inactivation of bacteria in deep sea petroleum production such that biofouling is prevented.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Daoyi and Honda.
In regard to claim 15, Lee disclose that the device is capable of sterilizing the fluid passing therethrough.  See the abstract.
Lee and Daoyi are silent in regard to deoxygenation.
Honda is applied in the same manner as for claims 8-9 above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the nanocomposite material containing titanium dioxide particles as disclosed by Honda as an anti-fouling treatment with the internal surfaces exposed to water in the combined method of Lee and Daoyi for the purpose of further preventing fouling of the surfaces of the device.  It is viewed that the surfaces having the film of Honda would necessarily enable deoxygenation as the structure recited by Honda is substantially identical to that of the claims and would thus carry out the act of deoxygenation during normal operation.  Regarding process or method claims, a prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP § 2112.02).    
Response to Arguments
Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774